Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joyce McKenzie and William C. Reffitt appeal the district court’s order dismissing their civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McKenzie v. City of Wheeling, No. 5:07-cv-00148-FPS, 2008 WL 2434191 (N.D.W. Va. June 18, 2008). We dispense with oral argument *100because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.